Exhibit 10.8

This instrument prepared by:

Ray D. Gibbons, Esq.

Gibbons Graham LLC

100 Corporate Parkway

Suite 125

Birmingham, Alabama 35242

LEASEHOLD DEED OF TRUST / DEED OF TRUST AND SECURITY AGREEMENT

(PURCHASE MONEY)

THIS LEASEHOLD DEED OF TRUST / DEED OF TRUST AND SECURITY AGREEMENT (this “Deed
of Trust”) is made and entered into as of August 30, 2013, by CHP CALVERT MOB
OWNER, LLC, a Delaware limited liability company (“Calvert Borrower”), CHP
MEDICAL ARTS MOB OWNER, LLC, a Delaware limited liability company (“Medical Arts
Center Borrower”), and CHP DUNKIRK MOB OWNER, LLC, a Delaware limited liability
company (“Dunkirk Borrower”), all of whose address is c/o CNL Healthcare
Properties, Inc., 450 South Orange Avenue, Orlando, Florida 32861, Attention:
Joseph T. Johnson and Holly J. Greer (Calvert Borrower, Medical Arts Center
Borrower and Dunkirk Borrower hereinafter referred to collectively as the
“Mortgagors” and each singularly as a “Mortgagor”), in favor of ERIC SMITH, said
term referring always to the named Trustee and his/her successors in trust,
whose address is c/o Regions Bank, 1900 5th Avenue North, Regions Center, 14th
Floor, Birmingham, Alabama 35203, as Trustee (the “Trustee”), for the benefit of
REGIONS BANK, an Alabama banking corporation, whose address is 1900 5th Avenue
North, Regions Center, 14th Floor, Birmingham, Alabama 35203, Attention:
Healthcare Banking Group (the “Bank”). Any capitalized term used herein but not
defined shall have the meaning ascribed to such term in that certain Credit
Agreement of even date herewith among Mortgagors, CHP Solomons Island MOB Owner,
LLC (“Solomons Island Borrower”, and together with the Mortgagors, hereinafter
referred to collectively as the “Borrowers” and each singularly as a “Borrower”)
and Bank (as amended from time to time, the “Credit Agreement”).

W I T N E S S E T H:

WHEREAS, Borrowers are justly indebted to Bank in the principal amount of
Twenty-Nine Million Four Hundred Thousand and No/100 Dollars ($29,400,000.00),
all of which amount is purchase money, such indebtedness being evidenced by the
Note, and payable to Bank with interest thereon as provided for in the Credit
Agreement; and

WHEREAS, Mortgagors desire to secure the Obligations, including, but not limited
to, the obligations to pay the principal of and interest on the Note in
accordance with the respective terms thereof or of the Credit Agreement,
including any and all extensions, modifications, and renewals thereof and
substitutions therefor, and to pay, repay or reimburse Bank for all amounts
owing under any of the Loan Documents, including all Indemnified Losses and
Default Costs.

NOW, THEREFORE, for and in consideration of Bank making the Loan and to secure
the prompt payment and performance of the Obligations, each Mortgagor does
hereby irrevocably CONVEY, MORTGAGE, WARRANT, GRANT, BARGAIN, SELL, ASSIGN,



--------------------------------------------------------------------------------

TRANSFER, PLEDGE and set over to the Trustee, in trust, for the benefit of Bank,
and the successors and assigns of Bank, all of such Mortgagor’s right, title and
interest of whatever kind, nature or description, whether now owned or hereafter
acquired, and wherever located (hereinafter referred to as such “Mortgagor’s
Interest”) in and to the following described land and interests in land,
estates, easements, rights, improvements, personal property, fixtures,
equipment, furniture, furnishings, appliances and appurtenances, whether now
owned or hereafter acquired, and including replacements and additions thereto
(herein referred to collectively as the “Mortgaged Property”):

(a) All of those certain tracts, pieces or parcels of land, and interests in
land, located in Calvert County, Maryland, more particularly described in
Exhibits A-1 through A-3 attached hereto and by this reference made a part
hereof (the “Land”);

(b) All buildings, structures and improvements of every nature whatsoever now or
hereafter situated on the Land, and all gas and electric fixtures, radiators,
heaters, engines and machinery, boilers, ranges, elevators and motors, plumbing
and heating fixtures, carpeting and other floor coverings, water heaters,
awnings and storm sashes, and cleaning apparatus which are or shall be attached
to said buildings, structures or improvements, and all other furnishings,
furniture, fixtures, machinery, equipment, appliances, vehicles and personal
property of every kind and nature whatsoever now or hereafter owned by any
Mortgagor and located in, on or about, or used or intended to be used with or in
connection with the construction, use, operation or enjoyment of the Mortgaged
Property, including all extensions, additions, improvements, betterments,
renewals and replacements, substitutions, or proceeds from a permitted sale of
any of the foregoing, and all building materials and supplies of every kind now
or hereafter placed or located on the Land (collectively the “Improvements”),
all of which are hereby declared and shall be deemed to be fixtures and
accessions to the Land and a part of the Mortgaged Property as between the
parties hereto and all Persons claiming by, through or under them, and which
shall be deemed to be a portion of the security for the indebtedness herein
described and to be secured by this Deed of Trust;

(c) All easements, rights of way, strips and gores of land, vaults, streets,
ways, alleys, passages, sewer rights, waters, water courses, water rights and
powers, minerals, flowers, shrubs, crops, trees, timber and other emblements now
or hereafter located on the Land or under or above the same or any part or
parcel thereof, and all ground leases, estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances, reversions,
and remainders whatsoever, in any way belonging, relating or appertaining to the
Mortgaged Property or any part thereof, or that hereafter shall in any way
belong, relate or be appurtenant thereto, whether now owned or hereafter
acquired by any Mortgagor;

(d) All rents, issues, profits, revenues and proceeds from any sale or other
disposition of the Mortgaged Property, or any part thereof, from time to time
accruing (including without limitation all payments under leases, ground leases
or tenancies, proceeds of insurance, condemnation payments, tenant security
deposits and escrow funds), and all of the estate, right, title, interest,
property, possession, claim and demand whatsoever at law, as well as in equity,
of any Mortgagor of, in and to the same;

 

2



--------------------------------------------------------------------------------

(e) All leases (whether presently existing or hereafter made, whether written or
verbal, and including any agreement for the letting of or for the use or
occupancy of any part of the Mortgaged Property (collectively, the “Assigned
Leases”), including each modification, extension, renewal and guaranty thereof),
rents, issues, profits, revenues and proceeds from any sale, lease or other
disposition of the Mortgaged Property, or any part thereof, from time to time
accruing (including without limitation all payments under leases, ground leases
or tenancies, proceeds of insurance, condemnation payments, tenant security
deposits and escrow funds, and all claims and rights to the payment of money at
any time arising in connection with any rejection or breach of any lease under
Bankruptcy Law, including, without limitation, all the rents, issues, and
profits now due and which may hereafter become due under or by virtue of the
Assigned Leases (collectively, the “Rents”), together with all claims and rights
to the payment of money at any time arising in connection with any rejection or
breach of any of the Assigned Leases under Bankruptcy Law, including without
limitation, all rights to recover damages arising out of such breach or
rejection, all rights to charges payable by a tenant or trustee in respect of
the leased premises following the entry of an order for relief under the
Bankruptcy Law in respect of a tenant and all rentals and charges outstanding
under the Assigned Lease as of the date of entry of such order for relief, and
all of the estate, right, title, interest, property, possession, claim and
demand whatsoever at law, as well as in equity, of any Mortgagor of, in and to
the same;

(f) Calvert Borrower’s leasehold estate and other interests of whatever kind,
nature or description, and all rights, title and interest pertaining thereto, if
any, under that certain Amended, Restated and Consolidated Ground Lease dated as
of August 30, 2013 between Calvert Memorial Hospital of Calvert County (as
landlord), and Calvert Borrower (as tenant) (as amended from time to time, the
“Calvert Ground Lease”);

(g) Dunkirk Borrower’s leasehold estate and other interests of whatever kind,
nature or description, and all rights, title and interest pertaining thereto, if
any, under that certain Ground Lease Agreement dated as of August 30, 2013
between CMH II Holding Co. (as landlord), and Dunkirk Borrower (as tenant) (as
amended from time to time, the “Dunkirk Ground Lease”);

(h) Medical Arts Center Borrower’s leasehold estate and other interests of
whatever kind, nature or description, and all rights, title and interest
pertaining thereto, if any, under that certain Amended and Restated Ground Lease
Agreement dated as of August 30, 2013 between Calvert Memorial Hospital of
Calvert County (as landlord) and Medical Arts Center Borrower (as tenant) (as
amended from time to time, the “Medical Arts Center Ground Lease”, and together
with the Calvert Ground Lease and the Dunkirk Ground Lease, hereinafter referred
to collectively as the “Ground Leases” and each singularly as a “Ground Lease”);
and

(i) All of the estate, right, title, interest, property, possession, claim and
demand whatsoever at law, as well as in equity, of each Mortgagor of, in and to
any of the foregoing.

TO HAVE AND TO HOLD the Mortgaged Property and all parts, rights, members and
appurtenances thereof, to the use and benefit of Trustee, in trust, for the
benefit of Bank and the successors and assigns of Bank; and each Mortgagor
covenants that such Mortgagor is lawfully

 

3



--------------------------------------------------------------------------------

seized and possessed of such Mortgagor’s Interest in the Mortgaged Property as
aforesaid and has good right to convey the same, that the same are unencumbered
except for those matters expressly set forth in Exhibits A-1 through A-3 hereto,
and each Mortgagor does warrant and will forever defend the title thereto
against the claims of all Persons whomsoever, except as to those matters set
forth in said Exhibits A-1 through A-3.

The Lien of this Deed of Trust automatically will attach to any further,
greater, additional or different estate, rights, titles or interests in or to
any of the Mortgaged Property at any time hereafter acquired by any Mortgagor by
whatsoever means and without any further action or filing or recording on the
part of any Mortgagor or Bank or any other Person.

But this conveyance is made IN TRUST, with power of sale, to secure the
Obligations in accordance with the terms of the Loan Documents, including any
and all renewals, extensions and modifications thereof.

PROVIDED, HOWEVER, that should the Obligations be paid according to the tenor
and effect thereof, and should Borrowers have performed all covenants contained
in the Loan Documents and Bank shall not be obligated to extend further credit
to Borrowers, then this Deed of Trust shall be canceled and released of record.

It is understood and agreed that with respect to the representations, warranties
and covenants contained in this Deed of Trust, (i) such representations,
warranties and covenants are made by each Mortgagor with respect to itself and
not with respect to any other Mortgagor, and (ii) any representations,
warranties or covenants as to any particular Mortgaged Property are made by the
Mortgagor who is the owner of the applicable Mortgaged Property.

MORTGAGORS HEREBY COVENANT AND AGREE WITH BANK AS FOLLOWS:

ARTICLE I

1.01 Payment and Performance of Loan Documents. Mortgagors will perform, observe
and comply with all the provisions hereof, and of each of the other Loan
Documents, including, but not limited to, the due and punctual payment by
Mortgagors of the principal amount due under the Note, together with interest
thereon, and all other sums of money required to be paid by Mortgagors pursuant
to any one or more of the Loan Documents, without any deductions, credits or set
offs whatsoever.

1.02 Ground Lease.

(a) Each Mortgagor shall promptly:

(1) Perform, observe and comply with all of the obligations, covenants and
agreements required to be performed, observed and complied with by the lessee
under the Ground Lease to which such Mortgagor is a party, and do all things
necessary to preserve and to keep unimpaired its rights thereunder;

 

4



--------------------------------------------------------------------------------

(2) Notify Bank of any material default in the performance or observance of any
of the covenants or agreements on the part of such Mortgagor to be performed or
observed by such Mortgagor under the Ground Lease to which such Mortgagor is a
party, or the giving of any notice by the lessor under such Ground Lease to such
Mortgagor (A) claiming such a default, or (B) of such lessor’s intention to
exercise any remedy reserved to the lessor thereunder; and

(3) Cause a copy of each such notice given by such lessor to such Mortgagor to
be delivered to Bank.

(b) In addition to any insurance required pursuant to this Deed of Trust or any
other Loan Document, each Mortgagor will take out and continuously maintain in
effect, or cause to be taken out and thereafter continuously maintained in
effect, the insurance required to be maintained by the lessee under the Ground
Lease to which such Mortgagor is a party. All such insurance policies shall name
as additional insured Bank as its interest shall appear. All certificates
evidencing the insurance so required to be carried by the Ground Leases and this
Deed of Trust shall be deposited with Bank. Prior to the expiration or
cancellation of any such policy, Mortgagors will furnish to Bank evidence
satisfactory to Bank that such policy has been renewed or replaced by another
policy.

Each Mortgagor covenants, represents and warrants to Bank that so long as this
Deed of Trust remains unsatisfied, it will comply with all the obligations
required on its part to be performed under the Ground Lease to which such
Mortgagor is a party. In the event that any Mortgagor fails or refuses to
perform any of its obligations under the Ground Lease to which such Mortgagor is
a party following the expiration of any applicable grace or cure period, Bank
may, but shall not be obligated to, perform any and all such obligations of such
Mortgagor under such Ground Lease, including, but not limited to, the payment of
any or all rent and other sums due from such Mortgagor thereunder. Any costs or
expenses incurred by Bank in performing the obligations of any Mortgagor under
the Ground Lease to which such Mortgagor is a party, including any rent or other
sums paid by Bank, shall constitute part of the Obligations and shall be secured
hereby.

(c) If any Mortgagor shall fail to perform, observe or comply with any of the
obligations, covenants or agreements required to be performed, observed or
complied with by it under the Ground Lease to which such Mortgagor is a party
following the expiration of any applicable grace or cure period, including,
without limitation, payment of all ground rent and other charges due thereunder,
Bank, after five (5) days’ written notice (except in emergencies or in
situations where a failure sooner to perform or observe the same may result in a
forfeiture under such Ground Lease) may, but shall not be obligated to, take
such action as is appropriate to cause such covenants, agreements or obligations
promptly to be performed, observed or complied with on behalf of such Mortgagor,
including, but not limited to, the payment of any or all rent and other sums due
from such Mortgagor thereunder, but no action so taken by Bank shall release any
Mortgagor from any of its obligations under this Deed of Trust. Upon receipt by
Bank from the lessor under any Ground Lease of any notice of default by the
applicable Mortgagor thereunder that has not been cured within any applicable
grace or cure period, Bank may rely thereon and take any such action as
aforesaid to cure such default even though the existence of such default or the
nature thereof may be questioned or denied by such Mortgagor or

 

5



--------------------------------------------------------------------------------

by any party on behalf of such Mortgagor. Any costs or expenses incurred by Bank
in taking any action as provided for in this paragraph, including any rent or
other sums paid by Bank, shall constitute part of the Obligations and shall be
secured hereby.

(d) No Mortgagor shall surrender its leasehold estate under the Ground Lease to
which such Mortgagor is a party, nor terminate or cancel the Ground Lease to
which such Mortgagor is a party, and Mortgagor shall not modify, change,
supplement, alter or amend in any material respect the Ground Lease to which
such Mortgagor is a party, either orally or in writing, and any attempt on the
part of any Mortgagor to exercise any such right without the consent of Bank
shall be null and void.

(e) The fee title to the properties demised by each Ground Lease and the
leasehold estate shall not merge, but always shall remain separate and distinct,
notwithstanding the union of such estates either in the lessor or in the lessee
under such Ground Lease or in a third party by purchase or otherwise.

(f) Each Mortgagor shall give Bank prompt notice of the commencement of any
arbitration or appraisal proceeding pursuant to the Ground Lease to which such
Mortgagor is a party. Bank shall have the right to intervene and participate in
any such proceeding and each Mortgagor shall confer with Bank and its attorneys
and experts and cooperate with them to the extent Bank deems reasonably
necessary for the protection of Bank. Upon the request of Bank, each Mortgagor
shall exercise all rights of arbitration or appraisal conferred upon it by the
Ground Lease to which such Mortgagor is a party. If at the time any such
proceeding shall be commenced, any Mortgagor shall be in default in the
performance or observance of any covenant or agreement contained in the Ground
Lease to which such Mortgagor is a party, or in this Deed of Trust, on the part
of such Mortgagor to be performed or observed, beyond any applicable grace
period, Bank shall have, and is hereby granted, the sole and exclusive right to
designate and appoint on behalf of such Mortgagor the arbitrator(s) or
appraiser(s) in such proceeding.

(g) Each Mortgagor shall use its reasonable efforts to obtain from the lessor
under the Ground Lease to which such Mortgagor is a party, and deliver to Bank,
within twenty (20) days after written request by Bank, a statement in writing
certifying that such Ground Lease is unmodified and in full force and effect (or
if modified, stating the modifications) and the dates to which the ground rent
and other charges, if any, have been paid in advance, and stating whether or
not, to the best knowledge of the signer of such certificate, such Mortgagor is
in default in the performance of any covenant or agreement contained in such
Ground Lease, and, if so, specifying each such default of which the signer may
have knowledge.

(h) Each Mortgagor, at least six (6) months prior to the last day upon which
such Mortgagor, as lessee under the Ground Lease to which such Mortgagor is a
party, may validly exercise any option to renew or extend the term of such
Ground Lease (but in no event earlier than permitted by the applicable Ground
Lease), (i) duly shall exercise such option, and (ii) shall give immediate
notice thereof to Bank; if such Mortgagor shall fail so to do, Bank shall have,
and is hereby granted, the irrevocable right to exercise any such option, either
in its own name and behalf, or in the name and behalf of such Mortgagor, as Bank
shall in its sole discretion determine.

 

6



--------------------------------------------------------------------------------

(i) Each Mortgagor promptly shall notify Bank of any change in ground rent
payable by the lessee under the Ground Lease to which such Mortgagor is a party.

(j) In the event that any proceeds of insurance on any part of the Mortgaged
Property, or any proceeds of any award for the taking by eminent domain of any
part of the Mortgaged Property, shall be deposited with any Person pursuant to
the requirements of any Ground Lease, the applicable Mortgagor promptly shall
notify Bank of the name and address of such person and the amount so deposited.

1.03 Security Agreement. With respect to all personal property (the “Personal
Property”) constituting part of the Mortgaged Property that is subject to
Article 9 of the Uniform Commercial Code as enacted in the state where the Land
is situated (the “UCC”), this Deed of Trust is hereby made and declared to be a
security agreement encumbering each and every item or type of Personal Property
listed herein or included herein as a part of the Mortgaged Property, in
compliance with the provisions of the UCC, and each Mortgagor hereby grants to
Bank a security interest in such Mortgagor’s Interest in said items and personal
property. Each Mortgagor hereby authorizes Bank to file a financing statement or
statements reciting this Deed of Trust to be a security agreement affecting all
of such Mortgagor’s Interest in said Personal Property. The remedies for any
violation of the covenants, terms and conditions of the security agreement
contained in this Deed of Trust, or otherwise in respect of an Event of Default
hereunder, shall be (a) as prescribed herein, or (b) as prescribed by general
Law, or (c) as prescribed by the specific statutory consequences now or
hereafter enacted and specified in the UCC, all at Bank’s sole election.
Mortgagors agree that the filing of such financing statement(s) in the records
normally having to do with personal property shall not in any way affect the
agreement of Mortgagors and Bank that everything used in connection with the
production of income from the Mortgaged Property or adapted for use therein or
that is described or reflected in this Deed of Trust, is, and at all times and
for all purposes and in all proceedings both legal or equitable, shall be
regarded as part of the real estate conveyed hereby regardless of whether
(i) any such item is physically attached to the Improvements, (ii) serial
numbers are used for the better identification of certain items capable of being
thus identified in an Exhibit to this Deed of Trust, or (iii) any such item is
referred to or reflected in any such financing statement(s) so filed at any
time. Similarly, the mention in any such financing statement(s) of the rights in
and to (A) the proceeds of any fire and/or hazard insurance policy, or (B) any
award in eminent domain proceedings for taking or for loss of value, or (C) any
Mortgagor’s interest as lessor in any present or future lease or rights to
income growing out of the use and/or occupancy of the Mortgaged Property,
whether pursuant to lease or otherwise, shall not in any way alter any of the
rights of Bank as determined by this instrument or affect the priority of Bank’s
security interest granted hereby or by any other recorded document, it being
understood and agreed that such mention in such financing statement(s) is solely
for the protection of Bank in the event any court shall at any time hold, with
respect to the foregoing items (A), (B), or (C), that notice of Bank’s priority
of interest, to be effective against a particular class of persons, must be
filed in the UCC records. This Deed of Trust may be filed as a financing
statement in any office where Bank deems such filing necessary or desirable and
Mortgagors will promptly upon demand reimburse Bank for the costs therefor.

1.04 Use of Mortgaged Property. Each Mortgagor shall at all times operate the
Mortgaged Property owned by such Mortgagor as medical offices and related uses.
Mortgagors shall not be permitted to alter or change the use of the Mortgaged
Property without the prior written consent of Bank.

 

7



--------------------------------------------------------------------------------

1.05 Conveyance of Mortgaged Property. Except as otherwise expressly permitted
by the Credit Agreement, Mortgagors shall not directly or indirectly encumber
(by Lien, junior mortgage, or otherwise), pledge, convey, transfer or assign any
or all of its interest in the Mortgaged Property, or any portion thereof,
without the prior written consent of Bank.

1.06 Acquisition of Collateral. Except as otherwise expressly permitted by the
Credit Agreement, Mortgagors shall not acquire any Personal Property subject to
any Lien taking precedence over the Lien of this Deed of Trust.

ARTICLE II

2.01 Events of Default. The term “Event of Default”, wherever used in this Deed
of Trust, shall mean an “Event of Default” as defined in the Credit Agreement.

2.02 Acceleration of Maturity. If an Event of Default shall have occurred and be
continuing, then the Obligations shall, at the option of Bank, immediately
become due and payable as provided in the Credit Agreement, and no omission on
the part of Bank to exercise such option when entitled to do so shall be
construed as a waiver of such right.

2.03 Rights and Remedies.

(a) If an Event of Default shall have occurred, then in addition to the rights
and remedies provided for under any other Loan Document or under applicable Law,
then at the option of Bank this Deed of Trust may be foreclosed in any manner
now or hereafter provided by Maryland Law, and, at the option of Bank, Bank, by
and through the Trustee or otherwise, may sell the Mortgaged Property or any
part of the Mortgaged Property at one or more public sales, provided that the
same shall comply with the requirements of applicable Law. Mortgagor assents to
the passing of a decree for the sale of the Mortgaged Property or any portion
thereof in accordance with the Real Property Article of the Annotated Code of
Maryland and Title 14 of the Maryland Rules of Procedure, as amended, and Bank,
Trustee, or such other Person designated by Bank, shall have the power to and
may sell the Mortgaged Property at public auction. Bank, by and through the
Trustee or otherwise, may offer the property herein conveyed as a whole,
regardless of how it is described. At any such sale, Bank, by and through the
Trustee or otherwise, may execute and deliver to the purchaser a conveyance of
the Mortgaged Property or any part of the Mortgaged Property. Bank, by and
through the Trustee or otherwise, shall have the right to enforce any of its
remedies set forth herein and as provided in the Credit Agreement. In the event
of any sale under this Deed of Trust by virtue of the exercise of the powers
herein granted, or pursuant to any order in any judicial proceedings or
otherwise, the Mortgaged Property may be sold as an entirety or in separate
parcels and in such manner or order as Bank in its sole discretion may elect,
and if Bank so elects, Bank, by and through the Trustee or otherwise, may sell
the personal property covered by this Deed of Trust at one or more separate
sales in any manner permitted by the UCC, and one or more exercises of the
powers herein granted shall not extinguish or exhaust such powers, until the
entire Mortgaged Property is sold or the Obligations are paid in full. If the
Obligations are now or hereafter further secured by any

 

8



--------------------------------------------------------------------------------

chattel mortgages, pledges, contracts of guaranty, assignments of lease or other
security instruments, Bank at its option may exhaust the remedies granted under
any of said security instruments or this Deed of Trust either concurrently or
independently, and in such order as Bank may determine.

(b) Said sale may be adjourned by Bank, or its agent, and reset at a later date
without additional publication; provided that an announcement to that effect be
made at the scheduled place of sale at the time and on the date the sale is
originally set.

(c) In the event of any sale of the Mortgaged Property as authorized by this
Section, all prerequisites of such sale shall be presumed to have been
performed, and in any conveyance given hereunder all statements of facts, or
other recitals therein made, as to the non-payment or non-performance of the
Obligations or as to the advertisement of sale, or the time, place and manner of
sale, or as to any other fact or thing, shall be taken in all courts of law or
equity as prima facie evidence that the facts so stated or recited are true.

(d) If an Event of Default shall have occurred, Bank may, in addition to and not
in abrogation of the rights covered under Subparagraph (a) of this Section,
either with or without entry or taking possession as herein provided or
otherwise, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy to pursue any other remedy available to it, all
as Bank in its sole discretion shall elect.

2.04 Purchase by Bank. Upon any foreclosure sale or sale of all or any portion
of the Mortgaged Property under the power herein granted, Bank may bid for and
purchase the Mortgaged Property and shall be entitled to apply all or any part
of the Obligations as a credit to the purchase price.

2.05 Mortgagor as Tenant Holding Over. In the event of any such foreclosure sale
or sale under the powers herein granted, any Mortgagor (if such Mortgagor shall
remain in possession) and all Persons holding under such Mortgagor shall be
deemed tenants holding over and shall forthwith deliver possession to the
purchaser or purchasers at such sale or be summarily dispossessed according to
provisions of Law applicable to tenants holding over.

2.06 Waiver of Appraisement, Valuation, Etc. Each Mortgagor agrees, to the full
extent permitted by law, that in case of a Default on the part of such Mortgagor
hereunder, neither such Mortgagor nor anyone claiming through or under such
Mortgagor hereunder will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, homestead, exemption or redemption
laws now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Deed of Trust, or the absolute sale of the Mortgaged
Property owned by such Mortgagor, or the delivery of possession thereof
immediately after such sale to the purchaser at such sale, and each Mortgagor,
for itself and all who may at any time claim through or under it, hereby waives
and renounces to the full extent that it may lawfully so do so, the benefit of
all such laws, and any and all right to have the assets subject to the security
interest of this Deed of Trust marshaled upon any foreclosure or sale under the
power herein granted.

2.07 Waiver of Homestead. Each Mortgagor hereby waives and renounces all
homestead and exemption rights provided for by the Constitution and the Laws of
the United States and of any state, in and to the Mortgaged Property as against
the collection of the Obligations, or any part thereof.

 

9



--------------------------------------------------------------------------------

2.08 Leases. Bank, at its option, is authorized to foreclose this Deed of Trust
subject to the rights of any tenants of the Mortgaged Property, and the failure
to make any such tenants parties to any such foreclosure proceedings and to
foreclose their rights will not be, nor be asserted to be by any Mortgagor, a
defense to any proceeding instituted by Bank to collect the sums secured hereby.

2.09 Discontinuance of Proceedings. In case Bank shall have proceeded to enforce
any right, power or remedy under this Deed of Trust by foreclosure, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason, or shall have been determined adversely to Bank, then in every such
case, Mortgagors and Bank shall be restored to their former positions and rights
hereunder, and all rights, powers and remedies of Bank shall continue as if no
such proceedings had occurred.

ARTICLE III

3.01 The Trustee.

(a) Except as may be expressly provided by Law to the contrary, the Trustee
shall not be liable for any error of judgment or act done by the Trustee in good
faith, or be otherwise responsible or accountable to Mortgagor under any
circumstances, nor shall the Trustee be personally liable in case of entry by
the Trustee, or anyone entering by virtue of the powers herein granted, upon the
Mortgaged Property for debts contracted or liability or damages incurred in the
management or operation of the Mortgaged Property. The Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by the Trustee hereunder, believed by
the Trustee in good faith to be genuine. The Trustee shall be entitled to
reimbursement for expenses incurred by the Trustee in the performance of the
Trustee’s duties hereunder and to reasonable performance of the Trustee’s duties
hereunder and to reasonable compensation for such of the Trustee’s services
hereunder as shall be rendered. Mortgagor will, from time to time, pay the
compensation due to the Trustee hereunder and reimburse the Trustee for, and
save the Trustee harmless against, any and all liability and expenses that may
be incurred by the Trustee in the performance of the Trustee’s duties.

(b) All moneys received by the Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by Law), and the Trustee shall be under no liability for interest on
any money received by the Trustee hereunder.

(c) The Trustee may resign at any time with or without notice. If the Trustee
shall die, resign or become disqualified from acting in the execution of this
trust or shall fail or refuse to execute the same when requested by Bank so to
do, or if, for any reason, Bank shall prefer to appoint a substitute trustee to
act instead of the aforenamed Trustee, Bank shall have full power to appoint a
substitute trustee (by the filing of a Deed of Appointment in the office where
this Deed of Trust is recorded) and, if preferred, several substitute trustees
in succession who shall succeed to all the estates, rights, powers and duties of
the aforenamed Trustee. If Bank is a corporation, such appointment may be made
by any one of Bank’s officers or agents.

 

10



--------------------------------------------------------------------------------

(d) Any new Trustee appointed pursuant to any one of the provisions hereof
shall, without any further act, deed or conveyance, become vested with all the
estates, properties, rights, powers and trusts of its or his predecessor in the
rights hereunder with like effect as if originally named as Trustee herein, but
nevertheless, upon the written request of Bank or of the successor Trustee, the
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor Trustee, upon the trusts herein expressed, all the estates,
properties, rights, powers and trusts of the Trustee so ceasing to act, and
shall duly assign, transfer and deliver any of the property and money held by
such Trustee to the successor Trustee so appointed in its or his place.

3.02 Successors and Assigns. This Deed of Trust shall inure to the benefit of
and be binding upon Mortgagors, Trustee and Bank and their respective heirs,
executors, legal representatives, successors and assigns. Whenever a reference
is made in this Deed of Trust to “Mortgagors”, “Borrowers”, “Trustee” or “Bank”,
such reference shall be deemed to include a reference to the heirs, executors,
legal representatives, successors, successors in title and assigns of
Mortgagors, Borrowers, Trustee or Bank, as the case may be, but shall not imply
any permission to make or permit any transfer which is otherwise prohibited.

3.03 Applicable Law. This Deed of Trust shall be interpreted, construed and
enforced according to the laws of the State of Maryland without regard to that
state’s conflict of laws principles.

3.04 Notices. All notices provided for herein shall be given and deemed received
when given and received in accordance with the terms of the Credit Agreement.

3.05 Assignment. This Deed of Trust is assignable by Bank and any assignment of
this Deed of Trust by Bank shall operate to vest in the assignee all rights and
powers herein conferred upon and granted to Bank.

3.06 Future Advances. Upon request of Borrowers, Bank, at Bank’s option so long
as this Deed of Trust secures indebtedness held by Bank, may make future
advances to Borrowers. Such future advances, with interest thereon, shall be
secured hereby if made under the terms of this Deed of Trust or the other Loan
Documents, or if made pursuant to any other promissory note, instrument or
agreement stating that sums advanced thereunder are secured hereby.

3.07 Entire Agreement. THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

* * * * *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been duly executed and effective as of
the day and year first above written.

 

CHP CALVERT MOB OWNER, LLC, a Delaware limited liability company By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

CHP MEDICAL ARTS MOB OWNER, LLC,

a Delaware limited liability company

By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

CHP DUNKIRK MOB OWNER, LLC,

a Delaware limited liability company

By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

STATE OF FLORIDA

COUNTY OF ORANGE

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Joshua J. Taube, whose name as Vice President of CHP Calvert MOB
Owner, LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me that, being informed
of the contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said limited liability
company.

Given under my hand and official seal, this the 23rd day of August, 2013.

[SEAL]

 

/s/ Cathleen A. Coffey

Notary Public My Commission Expires: September 24, 2013

 

12



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF ORANGE

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Joshua J. Taube, whose name as Vice President of CHP Medical Arts
MOB Owner, LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me that, being informed
of the contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said limited liability
company.

Given under my hand and official seal, this the 23rd day of August, 2013.

[SEAL]

 

/s/ Cathleen A. Coffey

Notary Public My Commission Expires: September 24, 2013

STATE OF FLORIDA

COUNTY OF ORANGE

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Joshua J. Taube, whose name as Vice President of CHP Dunkirk MOB
Owner, LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me that, being informed
of the contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said limited liability
company.

Given under my hand and official seal, this the 23rd day of August, 2013.

[SEAL]

 

/s/ Cathleen A. Coffey

Notary Public My Commission Expires: September 24, 2013

 

13



--------------------------------------------------------------------------------

ATTORNEY CERTIFICATION

I, being an attorney admitted to practice before the Court of Appeals of the
State of Maryland, hereby certify that this instrument was prepared by me or
under my supervision.

 

/s/ Mark D. Dopkin

Print Name:  

Mark D. Dopkin

 

14



--------------------------------------------------------------------------------

EXHIBIT A-1

[Intentionally Omitted]

EXHIBIT A-2

[Intentionally Omitted]

EXHIBIT A-3

[Intentionally Omitted]